Citation Nr: 0011609	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for disability variously 
characterized as fibromyalgia, atypical rheumatic syndrome, 
and somatization disorder, claimed as secondary to in-service 
bilateral breast implants.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




 
INTRODUCTION

The veteran had confirmed active service from February 1975 
to February 1981.  She also had approximately one year and 
nine months of prior active service.  

This appeal arises from a March 1995 rating decision of the 
Washington, D.C., Regional Office (RO) which denied service 
connection for disability claimed as a residual of the 
veteran's in-service breast augmentation surgery.  She timely 
appealed this determination to the Board of Veterans' Appeals 
(Board).

In her substantive appeal (VA Form 9) of August 1995, the 
veteran requested a hearing before a Member of the Board.  
She was informed by letter of mid-February 2000 that such a 
hearing was scheduled for mid-April 2000.  However, she 
failed to report for this hearing, and has not requested a 
rescheduling of the hearing.  Hence, the request for a Board 
hearing is deemed withdrawn, and the decision will be 
rendered on the basis of the current evidence of record. 


FINDINGS OF FACT

1.  All evidence required for an equitable decision on 
veteran's appeal has been obtained.

2.  In May 1979, during service, the appellant underwent 
breast augmentation surgery; although an infection at the 
incision cite was noted in August 1979, her post-operative 
course was otherwise normal, and no problems with the surgery 
were noted at separation.  

3.  Since approximately 1989, medical evidence establishes 
various complaints by the appellant, and evidence of 
disability variously characterized as fibromyalgia, atypical 
rheumatic syndrome, and somatization disorder, claimed as 
secondary to her in-service bilateral breast implants; she 
had her breast implants removed in 1993.

4.  The preponderance of the evidence establishes no nexus 
between any current disability and the veteran's in-service 
breast augmentation.


CONCLUSION OF LAW

The criteria for service connection for disability variously 
characterized as fibromyalgia, atypical rheumatic syndrome, 
and somatization disorder, claimed as secondary to in-service 
bilateral breast implants, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a military entrance examination in 
April 1973.  She did not report any medical history of 
chronic joint or muscle pain.  On examination, her 
musculoskeletal system was normal and her blood testing was 
reported to be negative.  A routine physical examination was 
again given to the veteran in April 1976 that reported 
similar findings.  However, a review of the service medical 
records noted that the veteran was seen with complaints of 
low back pain sometime about April 1976.  Radiological 
studies noted a transitional vertebral between the lumbar and 
sacral spines.  Medical records dated from May to October 
1979 reported the veteran's surgery and follow-up for breast 
augmentation.  In August 1979, an outpatient record noted 
signs of infection at the incision site.  A plastic surgery 
consultation of January 1980 found that the veteran was 
"doing well."  The veteran was given a separation 
examination in December 1980.  She specifically denied any 
medical history of arthritis, rheumatism, bursitis, and did 
not report any history of chronic joint or muscle pain.  On 
examination, her musculoskeletal system was normal and her 
blood testing was reported to be negative.

In March 1995, the veteran filed a claim for service 
connection for "fibromyalgia; rheumatic condition."  A 
private physician's letter dated in July 1994 was received by 
the RO in June 1995.  This physician noted that he had 
reviewed the veteran's in-service and post-service medical 
records.  He listed a set of current symptoms that were first 
noted on objective examination in September 1989.  These 
symptoms included myalgia, tenderness, peripheral neuropathy, 
serologic abnormalities, chronic fatigue, alopecia, chest 
pain with breast disfigurement, breast infection, and foreign 
body reaction.  The diagnosis was atypical rheumatic syndrome 
and the physician opined that this disorder was directly 
related to the veteran's silicone breast implants of May 
1979.  He noted for the record that:

The opinion expressed in this report is 
given solely in the context of pending 
litigation and with specific reference to 
the criteria for diagnosis set forth in 
the global resolution of breast implant 
claims.

The veteran submitted a typed statement in July 1995.  She 
claimed that she experiences current disability as the result 
of her breast implants received during military service.  It 
was noted by the veteran that numerous courts and juries had 
established that silicone breast implants had caused severe 
illnesses and disabilities.  She also reported that this 
product had been removed from the market by the Food and Drug 
Administration.  She alleged that her health had seriously 
deteriorated soon after receiving the implants.  It was 
asserted by the veteran that she had incurred a staph 
infection from the in-service surgical procedure and was 
directly told by the military surgeon that this infection was 
caused by his improper procedures during the operation.

VA outpatient records from the mid-1990's noted the veteran's 
complaints of joint pain.  In May 1998, the veteran underwent 
a VA examination in connection with her claim for increased 
pension for being housebound and/or needing permanent aid and 
attendance.  The only examination findings reported were 
paraspinal tenderness and urinary/bowel urgency and 
incontinence.  The diagnosis was chronic fatigue syndrome.  

The veteran underwent examination by the Chief of the 
Rheumatology Section of a VA medical center in November 1998.  
The veteran then reported that she had started to suffer with 
fatigue, generalized weakness, and diminished cognitive 
function after he breast augmentation surgery.  It was 
reported that past work-ups for rheumatic disorders had been 
negative.  The veteran had her breast implants removed in 
1993 and was told that there had been leakage from the 
implants.  She asserted that since the removal of the 
implants, her symptoms have continued and included fatigue, 
exhaustion after exercise, muscle aches, joint pain, memory 
problems, numbness, blurred vision, dizziness, shortness of 
breath, headaches, thinning of hair, weight gain and 
sensitivity to light.  After reporting the examination 
findings, the examiner commented:

There is no evidence for an active 
rheumatic disorder.  The clinical exam 
and laboratory studies are entirely 
within normal limits.  I believe that 
this patient has somatization disorder, 
which some have termed fibromyalgia.  The 
[the veteran's] history...has elements 
suggestive of chronic fatigue syndrome...It 
is likely that fibromyalgia and chronic 
fatigue syndrome are part of the spectrum 
of somatization disorder.

The examiner then specifically cited three different 
published medical studies that had found no connection 
between silicone breast implants and rheumatic disease or 
fibromyalgia.  It was concluded that:

There are no convincing studies of a 
cause and effect relationship between 
fibromyalgia and breast implants and I 
believe that [the veteran's] somatization 
disorder is not connected to her surgery.



II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110,  1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The first responsibility of a claimant is to present a well-
grounded claim; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the present case, a physician's letter of July 
1994 reflects a diagnosis of a typical rheumatic syndrome and 
a medical opinion linking this disorder to the breast 
augmentation surgery she underwent during her military 
service.  The Board finds that this evidence is sufficient to 
render the claim plausible, and, thus, well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is also 
satisfied that the duty to assist the veteran in obtaining 
evidence pertinent to her claim has been met.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this regard, pertinent 
private and VA medical records have associated with the file, 
and the veteran has undergone VA examination, and had an 
opportunity to present testimony at a hearing.  Further, 
neither she nor her representative has indicated that other 
records that are dispositive of the issue on appeal are 
available but not of record.  

The veteran has claimed that she has experienced continual 
symptomatology beginning soon after her breast augmentation 
surgery in 1979 and continuing to the present time.  While 
such assertion is accepted as true for purposes of 
establishing the claim as well grounded, the Board notes, in 
considering the claim on the merits, that there is no 
objective evidence to support this contention.  While an 
infection of the surgical site was noted as a complication in 
the summer of 1979, follow-up outpatient records from January 
1980 do not indicate that the veteran was experiencing any 
other complications from the surgery, or that her post-
operative course was not otherwise normal.  On her reported 
medical history at the time of her separation examination in 
December 1980, the veteran clearly noted the history of her 
augmentation surgery and specifically denied the 
symptomatology (e.g., joint pain) that she has subsequently 
claimed existed at that time.  As noted above, this 
examination reported normal or negative findings.  Moreover, 
the evidence of record indicates that she did not seek 
treatment for any of her claimed symptomatology until 1989, 
approximately a decade after her surgery and many years after 
her separation from the military.

As noted above, in a July 1994 opinion, a private physician 
1994 has linked a current disorder, atypical rheumatic 
syndrome, to the veteran's in-service breast augmentation.  
This opinion is sufficient to render the claim plausible; 
however, when the opinion is considered in light of the other 
evidence of record, the Board finds that its does not provide 
a persuasive basis for a grant of service connection.  While 
the examiner indicated that he had reviewed the veteran's in-
service and post-service medical records, clearly, he did not 
have access to the appellant's claims file; indeed, while he 
referred to specific post-service records, he did not refer 
to any in-service record to support his conclusion.  
Moreover, the examiner appears to have rendered in connection 
with class-action litigation, and does not appear to reflect 
consideration of the laws and regulations governing service 
connection for VA benefits.  Further, the physician did not 
cite to any independent medical study or other objective 
evidence to support his conclusion that the veteran's 
atypical rheumatic syndrome was attributable to her in-
service breast implants.  

On the contrary, following review of the veterans claims 
file, consideration of the veteran's reported and documented 
medical history, current examination (to include appropriate 
tests and studies), and consideration of various medical 
studies, in a November 1998, the Chief of the Rheumatology 
Section at a VA Medical Center concluded that the veteran did 
not have a current disability associated with silicone breast 
implants.  As regards the private examiner's diagnosis of 
atypical rheumatic syndrome, the examiner indicated that he 
found no evidence of any active rheumatic disorder, and 
instead diagnosed the appellant with somatization disorder, 
which "some had termed fibromyalgia."  He also pointed to 
symptoms suggestive of chronic fatigue syndrome and indicated 
the likelihood that fibromyalgia and chronic fatigue syndrome 
were "part o the spectrum of somatization disorder."  
Further, based upon his review of cited medical studies that 
found no connection between silicone breast implants and 
rheumatic disease or fibromyalgia, the examiner concluded 
that the veteran's current somatization disorder is not 
connected to her in-service bilateral breast implant surgery.  
The Board finds this opinion is more probative on the issues 
of diagnosis and etiology regarding the issue of etiology 
than the private physician's opinion of July 1994.

While the Board does not doubt he sincerity of the veteran's 
belief that her current problems are associated with her in-
service breast augmentation, the Board notes that, as a lay 
person without medical training or expertise, she is not 
competent to render an opinion on a medical matter, such as 
the diagnosis or etiology of a current disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); Carbino v. Gober, 1 Vet. App. 
507, 510 (1997).  Likewise, her assertions as to what she 
claims physicians told her (e.g., that the infection she 
experienced following her surgery was caused by improper 
procedures, and that she had experienced leakage from the 
implants) do not constitute competent medical evidence of a 
nexus between active military service and current disability 
to support a grant of service connection.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for residuals of breast augmentation surgery; 
accordingly, the claim must be denied.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  



ORDER

Service connection disability variously characterized as 
fibromyalgia, atypical rheumatic syndrome, and somatization 
disorder, claimed as secondary to in-service bilateral breast 
implants, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

